Citation Nr: 0317307	
Decision Date: 07/24/03    Archive Date: 07/31/03

DOCKET NO.  01-09 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to an increased evaluation for postoperative 
residuals of arthroscopic surgery of the right knee with 
strain, currently rated 10 percent disabling.

2.  Entitlement to an increased evaluation for postoperative 
residuals of arthroscopic surgery of the left knee with 
strain, currently rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh



INTRODUCTION

The veteran served on active duty from October 1983 to April 
1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 rating decision by the 
Philadelphia, Pennsylvania, VA Regional Office and Insurance 
Center (RO) of the Department of Veterans Affairs (VA), which 
denied the veteran's claims for increased evaluations for his 
service-connected bilateral knee disabilities (rated 20 
percent on the left and 10 percent on the right).  


REMAND

A review of the contemporaneous evidence associated with 
veteran's claims file indicates that there are some VA 
medical reports which are pertinent to the present claims on 
appeal which, although mentioned in the current VA 
examination reports, are not associated with claims file.  
These include VA X-ray studies of both knees conducted in 
March 2001 which were discussed in the report of a December 
2001 VA medical examination.  A remand is thus warranted so 
that these relevant medical records may be obtained for 
inclusion in the evidence.  [See Jolley v. Derwinski, 1 Vet. 
App. 37, 40 (1990); Schafrath v. Derwinski, 1. Vet. App. 589, 
593 (1991):  VA's statutory duty to assist a claimant in 
developing facts pertinent to his claim encompasses searching 
for records in the possession of VA.  The duty to assist, at 
a minimum, includes the duty to search for VA records sought 
by the claimant.]

Properly evaluating knee disabilities requires that a 
detailed record be obtained so that all pathology 
attributable to the knee disability may be assessed.  Knee 
disabilities may be rated under both the Diagnostic Code for 
arthritis and the Diagnostic Code for joint instability.  In 
precedent opinion VAOPGCPREC 23-97 (July 1, 1997), the VA 
Office of the General Counsel held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257 of 38 C.F.R. § 4.71a 
(2002).  The Office of the General Counsel noted that 
Diagnostic Code 5257 specifically addressed only instability 
of the knee and Diagnostic Code 5003 specifically addressed 
only arthritis and disability from arthritis due to 
limitation of range of motion.  The Office of the General 
Counsel determined that because these Diagnostic Codes 
applied either to different disabilities or to different 
manifestations of the same disability, the evaluation of knee 
dysfunction under both Codes would not amount to pyramiding 
(i.e., evaluating the same disability under various 
diagnoses) which was to be avoided under 38 C.F.R. § 4.14 
(2002).

This case is accordingly REMANDED to the RO for the following 
action:

1.  The RO should attempt to obtain 
copies of all indicated records not 
already associated with the claims 
folder.  These should include, but are 
not limited to, the March 2001 VA X-ray 
study of the veteran's knees identified 
by the VA physician in the report of a 
December 2001 VA medical examination.

2.  After the aforementioned development 
has been carried out, the RO should 
schedule the veteran for a medical 
examination to evaluate his service-
connected bilateral knee disabilities.  
The physician assigned to examine the 
veteran should review the claims file 
prior to conducting the examination.  All 
complaints and objectively demonstrated 
manifestations of the service-connected 
disability should be described in the 
examination report.  Range of motion of 
the each knee should be record.  The 
examining physician should present 
medical determinations regarding the 
following:

(a.)  Do the veteran's affected 
joints exhibit pain on use, 
weakened movement, excess 
fatigability, incoordination, 
or any other disabling symptom?  
Specifically, the examiner must 
be asked to express an opinion 
on whether pain could 
significantly limit functional 
ability during flare-ups or 
when the joint is used 
repeatedly over a period of 
time.  These determinations 
should, if feasible, be 
portrayed in terms of the 
degree of additional range-of-
motion loss due to pain on use 
or during flare-ups beyond that 
clinically demonstrated.    

(b.)  Is there any instability 
or laxity of either knee?  If 
so, is it related to his 
service-connected postoperative 
residuals of arthroscopic 
surgery of the knee in 
question?

(c.)  Is there any disabling 
symptomatology produced by the 
scar secondary to the 
arthroscopic surgery of each 
knee?  Is the scar painful, 
tender, adherent, ulcerative or 
produce any functional loss 
with regard to the knee on 
which it is situated?
   
The report of the examination should be 
associated with the veteran's VA claims 
folder.

3.  Thereafter, the RO should review the 
veteran's claims file and ensure that the 
above development has been conducted and 
completed in full in compliance with the 
Veterans Claims Assistance of Act of 2000 
(VCAA).  The RO should then undertake any 
other action required to comply with the 
notice and duty to assist provisions of 
the VCAA. 

4.  Thereafter, the RO should 
readjudicate the veteran's claims for an 
increased evaluation in excess of 10 
percent for service-connected 
postoperative residuals of arthroscopic 
surgery of the right knee with strain 
and an increased evaluation in excess of 
20 percent for service-connected 
postoperative residuals of arthroscopic 
surgery of the left knee with strain.  
The RO should consider VA regulations 
which stipulate that functional 
impairment must be considered in 
assessing the severity of these 
orthopedic disabilities.  See 38 C.F.R. 
§§ 4.40, 4.45 and 4.59 (2002); see also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The RO should also consider whether each 
knee disability may be rated under both 
the Diagnostic Code for arthritis and 
the Diagnostic Code for joint 
instability, pursuant to VAOPGCPREC 23-
97 (July 1, 1997).  

5.  If the full benefit is not granted 
for any claim sought on appeal, the 
veteran and his representative should be 
furnished with a Supplemental Statement 
of the Case and afforded an opportunity 
to respond.  The case should then be 
returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


